DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 remain pending in the application.  

Response to Arguments
The amendment filed March 30th, 2022 has been entered (“Amendment”). 
The Amendment has overcome the 112(b) rejections stated in the Non-Final Office Action mailed January 6th, 2022.
The Amendment fails to overcome the rejection under §103 of claims 1, 4, 5, 7, 11-13, 16-20, and 22. See rejection below. 
The Amendment overcomes prior art rejection of claims 2, 3, 6, 8, 9, 10, 14, 15, 21, and 23.
Applicant's arguments filed 3/30/2022 have been fully considered. Applicant is incorrect that that during the interview the examiner indicated that the drafted amendment presented overcome the rejection under §103 of claims 1, 7 and 16 over Evans in view of Cantin. See interview summary mailed 3/14/2022. Also note, the Amendment is different from the drafted claim presented for interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 7, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 7760334 B1) in view of Cantin et al. (US 5604695 A) (“Cantin”).
Regarding claim 1, Evans teach A receiver (Evans Fig 3 show 309 receive path) comprising: 
a beam splitter configured to: receive incident light (Evans: Fig3 show that the beam splitters 318 and two 325 receive reflected beam from 312); and 
split the incident light into a first portion (Evans Fig 3 Pv reflected from 318) and a second portion (Evans Fig 3 PH reflected from 318); 
a first sensor integrated circuit including first photodiodes and having a first sensor output (Evans: Fig. 3: Optical receiver 215’ that receives PH), and 
the first sensor integrated circuit is configured to Receive the first portion of the incident light (Evans: Fig. 3: Optical receiver 215’ that receives PH)
and provide the first signals at the first sensor output (Evans: Fig. 3: Optical receiver 215’ that receives PH has an output); 
a second sensor integrated circuit including second photodiodes and having a second sensor output (Evans: Fig. 3: Optical receiver 215’ that receives PV), and 
the second sensor integrated circuit is configured to receive the second portion of the incident light (Evans: Fig. 3: Optical receiver 215’ that receives Pv); 
and provide the second signals at the second sensor output (Evans: Fig. 3: Optical receiver 215’ that receives PV has an output); and 
a processing circuit having a processing output and first and second processing inputs, the first processing input coupled to the first sensor output, the second processing input coupled to the second sensor output (Evans: Fig. 4A shows that the outputs of the receivers 215’ are connects to the LADAR electronics 462), and the processing circuit configured to: 
receive the first signals via the first processing input (Evans: Fig. 4A shows that the outputs of the receivers 215’ are connects to the LADAR electronics 462); 
receive the second signals via the second processing input (Evans: Fig. 4A shows that the outputs of the receivers 215’ are connects to the LADAR electronics 462); 
generate third signals representing an image of the scene responsive to the first and second signals (Evans: Fig. 4A: The beam combiner receives the beams from the optical receivers 215’ and PCE, element 467, provides the data regarding range); and 
provide the third signals at the processing output (Evans: Fig. 2C shows that 3D data are sent, meaning that the data about range was an output)
Evans fails to teach, but Cantin teaches that generating the first signals via the first photodiodes, the first signals representing a first region of a scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for region A, there is a specific channel for receiving the output from area A which is also described in column 5 line 64 - column 6 line 6); and generate second signals via the second photodiodes, the second signals representing a second region of the scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for region B, there is a specific channel for receiving the output from area A which is also described in column 5 line 64 - column 6 line 6).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the four optical receivers from Evans with the HARLID from Cantin and categorize the optical receivers from Evans to detect four different regions of lights separately as described in Cantin. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.

Regarding claim 4, Evans, modified in view of Cantin, teach the receiver of claim 1, wherein the first and second photodiodes are avalanche photodiodes.
(Evans describe that the optical receivers may be formed from avalanche photodiodes in column 7 line 53-67)

Regarding claim 7, Evans teach A receiver (Evans Fig 3 show 309 receive path) comprising: 
a beam splitter (Evans: Fig3 show that the beam splitters 318 and two 325 receive reflected beam from 312) configured to: 
receive incident light Page 4 of 15split the incident light into a first portion, a second portion, a third portion, and a fourth portion (Evans: Fig3 two 325 split the beams into four beams); 
a first sensor integrated circuit including first photodiodes and having a first sensor output, and the first sensor integrated circuit is configured to (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PH): 
receive the first portion of the incident light (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PH); 
generate first signals via the first photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); and 
provide the first signals at the first sensor output (Evans: Fig. 3 shows that the optical receiver 215’ has an output that is sent to PCE 221’); 
a second sensor integrated circuit including second photodiodes and having a second sensor output (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PV), and the second sensor integrated circuit is configured to:  
receive the second portion of the incident light (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PV); 
generate second signals via the second photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated) and 
provide the second signals at the second sensor output (Evans: Fig. 3 shows that the optical receiver 215’ has an output that is sent to PCE 221’); 
a third sensor integrated circuit including third photodiodes and having a third sensor output (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PH), and the third sensor integrated circuit is configured toPage 5 of 15Application No.: 16/203,170 
receive the third portion of the incident light (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PH); 
generate third signals via the third photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); and 
provide the third signals at the third sensor output (Evans: Fig. 3 shows that the optical receiver 215’ has an output that is sent to PCE 221’); 
a fourth sensor integrated circuit including fourth photodiodes and having a fourth sensor output (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PV), and the fourth sensor integrated circuit is configured to: 
receive the fourth portion of the incident light (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PV); 
generate fourth signals via the fourth photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); and 
provide the fourth signals at the fourth sensor output (Evans: Fig. 3 shows that the optical receiver 215’ has an output that is sent to PCE 221’); and 
a processing circuit having a processing output and first, second, third, and fourth processing inputs (Evans: Fig. 4A the LADAR electronics 462), the first processing input coupled to the first sensor output, the second processing input coupled to the second sensor output, the third processing input coupled to the third sensor output, and the fourth processing input coupled to the fourth sensor output (Evans: Fig. 4A shows that the outputs of the receivers 215’ are connects to the LADAR electronics 462, showing that there are four inputs), the processing circuit configured to: receive the first signals via the first processing input; receive the second signals via the second processing input; receive the third signals via the third processing input; receive the second signals via the fourth processing input (Evans: Fig. 4A shows that the outputs of the receivers 215’ are connects to the LADAR electronics 462); 
generate fifth signals representing an image of the scene responsive to the first, second, third, and fourth signals (Evans: Fig. 4A: The beam combiner receives the beams from the optical receivers 215’ and PCE, element 467, provides the data regarding range); and provide the fifth signals at the processing output (Evans : Fig. 2C shows that 3D data are sent, meaning that the data about range was an output).
Evans fails to teach, but Cantin teaches that the first signal represents a region of a scene, second signal represents a second region of a scene, third signal represents a third region of a scene, and fourth signal represents a fourth region of a scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for each of the regions A-D, there is a specific channel for receiving the outputs from each of the area A-D which is also described in column 5 line 64 - column 6 line 6. Here, the first region corresponds to region A from Cantin, the second region corresponds to region C from Cantin, the third region corresponds to region B from Cantin, and the fourth region corresponds to region D from Cantin).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the four optical receivers from Evans with the HARLID from Cantin and categorize the optical receivers from Evans to detect four different regions of lights separately as described in Cantin. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.

Regarding claim 11, Evans, modified in view of Cantin, teaches the receiver of claim 7, wherein the first, second, third, and fourth photodiodes are avalanche photodiodes (Evans describe that the optical receivers may be formed from avalanche photodiodes in column 7 line 53-67).

Regarding claim 16, Evans teach A method comprising: receiving incident light (Evans Fig 3 show 309 receive path); 
splitting the incident light into a first portion and a second portion (Evans: Fig. 3 dichroic 318 splits the beams); 
receiving the first portion of the incident light by first photodiodes of a first sensor integrated circuit (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PH); 
generating first signals via the first photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); 
receiving the second portion of the incident light by second photodiodes of a second sensor integrated circuit (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PH); 
generating second signals with the second photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); and 
generating third signals representing an image of the scene responsive to the first and second signals (Evans: Fig. 4A: The beam combiner receives the beams from the optical receivers 215’ and PCE, element 467, provides the data regarding range)
Evans fails to teach, but Cantin teaches that the signal from the first photodiodes represent a first region of a scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for region A, there is a specific channel for receiving the output from area A which is also described in column 5 line 64 - column 6 line 6) and the signal from the second photodiodes represent a second region of the scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for region B, there is a specific channel for receiving the output from area B which is also described in column 5 line 64 - column 6 line 6). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the four optical receivers from Evans with the HARLID from Cantin and categorize the optical receivers to detect two different regions of lights separately as described in Cantin. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.

Regarding claim 17, Evans, modified in view of Cantin, teaches the method of claim 16, further comprising: 
receiving the first portion of the incident light by the third photodiodes of a third sensor integrated circuit (Evans: Fig. 3: Optical receiver 215’ near the center of the figure that receives PV); 
generating fourth signals via the third photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated); 
receiving the second portion of the incident light by fourth photodiodes of a fourth sensor integrated circuit (Evans: Fig. 3: Optical receiver 215’ at the left of the figure that receives PV); 
generating fifth signals with the fourth photodiodes (Evans: Column 7 line 5-12 shows that the receivers detect signal using photodiodes, showing that signals are generated)Page 10 of 15
Evans fails to teach but Cantin teaches that the signal from the third photodiode represents a third region of a scene, and the signal from the fourth photodiode represents a fourth region of a scene (Cantin: Fig. 5 HARLID shows a possible categorization of a sensor array into four groups Fig 6 show that for each of the regions A-D, there is a specific channel for receiving the outputs from each of the area A-D which is also described in column 5 line 64 - column 6 line 6. Here, the first region corresponds to region A from Cantin, the second region corresponds to region B from Cantin, the third region corresponds to region C from Cantin, and the fourth region corresponds to region D from Cantin), in which the first region is adjacent to the second region, and the third region is adjacent to the fourth region (Cantin: Fig. 5 shows that region A is adjacent to region B, and region C is adjacent to region D). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the four optical receivers from Evans with the HARLID from Cantin and categorize the optical receivers from Evans to detect four different regions of lights separately as described in Cantin. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.
In addition, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to categorize the regions so that the first to fourth region corresponds to region A-D from Cantin. One of ordinary skill in the art would have been motivated to categorize each region so that the first region is adjacent to the second region and the third region is adjacent to the fourth region so that there is less gap in the fov. 

Regarding claim 18, Evans, modified in view of Cantin, teaches the method of claim 16, wherein the incident light is split by a beam splitter (Evans: Fig 3 show that the beam splitters 318 and two 325 receive reflected beam from 312 to produce four beams).  

Regarding claim 22, Evans, modified in view of Cantin, teaches the receiver of claim 7.
	Evans fails to teach, but Cantin teaches that the third region is adjacent the first region, and the fourth region is adjacent the second region (Cantin: Fig. 5 shows that region A is adjacent to region B, and region C is adjacent to region D).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to categorize the regions so that the first to fourth region corresponds to region A, C, B, and D from Cantin. One of ordinary skill in the art would have been motivated to categorize each region so that the first region is adjacent to the third region and the second region is adjacent to the fourth region so that there is less gap in the fov. 

Claim 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Cantin and Wikipedia article on beam splitter from 2017 hereinafter Wikipedia..
Regarding claim 5, Evans, modified in view of Cantin the receiver of claim 1.
Evans, modified in view of Cantin fails to teach, but Wikipedia teaches that the beam splitter includes a cube beam splitter having a half-mirror layer (Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1 splitters are also indicated to have semi-reflective property and thus half-mirror layer).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the splitter from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter. 

Regarding claim 12, Evans, modified in view of Cantin, teaches the receiver of claim 7.
Evans, modified in view of Cantin, fails to teach, but Wikipedia teaches that the beam splitter includes a cube beam splitter having a half-mirror layer (Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1, splitters are also indicated to have semi-reflective property and thus a half-mirror layer).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the splitter from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter. 

Regarding claim 13, Evans, modified in view of Cantin, teaches the receiver of claim 7, wherein the beam splitter includes three beam splitters (Evans have three splitters 318 and two 325).
Evans, modified in view of Cantin, fails to teach, but Wikipedia teaches that the splitters are cube beam splitters each having a half-mirror layer (Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1, splitters are also indicated to have semi-reflective property and thus half-mirror layer).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the three splitters from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Cantin and US 20100235095 A1: Smitherman.
Regarding claim 19, Evans, modified in view of Cantin teaches the method of claim 16, wherein: the first sensor integrated circuit includes photodiodes configured as first surplus pixels; and the second sensor integrated circuit includes photodiodes configured as second surplus pixels (Smitherman Fig. 19 shows a way in which different image areas 1902, 1906, and 1910 may be arranged in which different areas that have been detected overlap partially. This arrangement may be applied to the optical receivers 215’ from Evans in that the optical receivers 215’ may be arranged to detect areas as shown in Smitherman Fig. 19 in that the optical receivers detect areas in a way that they overlap partially as shown in Fig. 19 of Smitherman. From doing so, the overlapping areas would ensure that the received light at one sensor array would also be detected by another sensor array).   
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optical receivers from the combination of Evans and Cantin to detect different area as shown in Smitherman. One of ordinary skill in the art would have been motivated to modify the sensors so that they have overlapping field of view which would increase the visibility in the overlapping portion.

Regarding claim 20, Evans, modified in view of Cantin and Smitherman, teaches The method of claim 19, further comprising: determining an alignment correction factor between the first and second photodiodes based on fifth signals from the first surplus pixels and sixth signals from the second surplus pixels (Smitherman paragraph 121 of page 11 shows that the arrangement from Fig. 19 improves the alignment between different cameras, showing that based on detecting surplus pixels, alignment between different cameras are improved)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use overlapping pixels from Smitherman to reduce the error in alignment between different arrays from the combination of Evans Cantin. One of ordinary skill in the art would have been motivated to do so in order to make sure that the areas detected by different arrays match each other’s data. 

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 10, 14, 15, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the claimed invention teaches The receiver of claim 1, wherein: the first sensor integrated circuit is on a first circuit board; the first sensor output is coupled to first contact pads on the first circuit board; the second sensor integrated circuit is on a second circuit board; the second sensor output is coupled to second contact pads on the second circuit board; the first circuit board further includes a third sensor integrated circuit, the third sensor integrated circuit including third photodiodes and having a third sensor output coupled to third contact pads on the first circuit board; the first and third contact pads are in a space between the first and third sensor integrated circuits; the second circuit board further includes a fourth sensor integrated circuit, the fourth sensor integrated circuit including fourth photodiodes and having a fourth sensor output coupled to fourth contact pads on the second circuit board; and the second and fourth contact pads are in a space between the second and fourth sensor integrated circuits
Evans teaches different sensors, but does not teach that they are on different circuit boards.
Cantin teaches different sensors, but does not teach that they are on different circuit boards.
Claim 3, 6, and 21 are objected as they depend on claim 2.

Regarding claim 8, the claimed invention teaches The receiver of claim 7, wherein: the first sensor integrated circuit is on a first circuit board Page 6 of 15the first sensor output is coupled to first contact pads on the first circuit board; the second sensor integrated circuit is on a second circuit board; the second sensor output is coupled to second contact pads on the second circuit board; the third sensor integrated circuit is on a third circuit board; the third sensor output is coupled to third contact pads on the third circuit board; the fourth sensor integrated circuit is on a fourth circuit board; the fourth sensor output is coupled to fourth contact pads on the fourth circuit board; the first circuit board further includes a fifth sensor integrated circuit, the fifth sensor integrated circuit including fifth photodiodes and having a fifth sensor output coupled to fifth contact pads on the first circuit board; the first and fifth contact pads are in a space between the first and third sensor integrated circuits; the second circuit board further includes a sixth sensor integrated circuit, the sixth sensor integrated circuit including sixth photodiodes and having a sixth sensor output coupled to sixth contact pads on the second circuit board; the second and sixth contact pads are in a space between the second and sixth sensor integrated circuits; the third circuit board further includes a seventh sensor integrated circuit, the seventh sensor integrated circuit including seventh photodiodes and having a seventh sensor output coupled to seventh contact pads on the third circuit board; the third and seventh contact pads are in a space between the third and seventh sensor integrated circuits; the fourth circuit board further includes an eighth sensor integrated circuit, the eighth sensor integrated circuit including eighth photodiodes and having an eighth sensor output coupled to eighth contact pads on the fourth circuit board; and the fourth and eighth contact pads are in a space between the fourth and eighth sensor integrated circuits.
Evans teaches different sensors, but does not teach that they are on different circuit boards.
Cantin teaches different sensors, but does not teach that they are on different circuit boards.
	Claims 9, 10, 14, 15, and 23 are objected as they depend on claim 8.

Prior arts cited but not applied
O’Keeffe (US 10564266 B2) teaches using multiple detector arrays with splitters for detection of its surrounding.
Costello et al. (US 20170122801 A1) teaches using photodetector divided into non-adjacent regions
Kirillov (US 20200158832 A1) teaches using different photodetectors for detecting different areas
Schnitzer et al. (US 20210311193 A1) teaches using multiple sensor arrays with a combination logic.
Hofmann et al. (DE 19910120 A1) teaches grouping sensors in a non-adjacent way
Tang et al. (US 9995821 B2) teaches dividing pixels into non-adjacent regions
Hipp et al. (EP 3318895 A1) teaches detecting reflected light in groups
Mochizuki (US 6127714 A) teaches building a circuit board for multiple sensor arrays. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645  
                                                                                                                                                                                                      /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645